Citation Nr: 1007408	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-10 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastric ulcer disability prior to September 30, 
2008.

3.  Entitlement to an evaluation in excess of 30 percent for 
gastric ulcer disability beginning on September 30, 2008.

4.  Entitlement to an initial compensable evaluation for 
right foot disability.

5.  Entitlement to an initial compensable evaluation for left 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from November 1986 to July 2004, when he retired.  (There 
also appears to have been a prior three-year period of active 
duty, but this has not been verified.)  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2006 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in part, granted service connection for lumbosacral 
strain, gastric ulcers and bilateral pes planus and bunions.  
The RO assigned an initial evaluation of 10 percent for the 
gastric ulcer disability and noncompensable evaluations for 
each of the other disabilities on appeal.

In December 2009, a videoconference hearing was held between 
the above RO and the Board in Washington, DC, before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.  In connection with 
that videoconference hearing, the appellant submitted 
additional evidence concerning his increased rating claims.  
This evidence consisted of copies of medical records from his 
private treating health care providers.  The appellant has 
submitted a written waiver of iniytial review of that 
evidence by the RO.  Therefore referral to the RO of the 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.

The appellant has appealed the initial ratings assigned for 
each one of these disabilities when service connection was 
granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present, for each disability on appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

While the case was in appellate status, the appellant's 
disability evaluation for the gastric ulcer disability was 
increased from 10 percent to 30 percent, effective from 
September 30, 2008.  However, it is presumed that the 
appellant was seeking the maximum benefit allowed by law and 
regulation for that disability, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Because the increase in the evaluation of the 
gastric ulcer disability did not represent the maximum rating 
available for the condition, the appellant's claim remained 
in appellate status.

The Board notes that the second paragraph of the July 2009 
Supplemental Statement of the Case (SSOC) and the second and 
third pages of the associated rating decision all indicate 
that the increased evaluation assigned for the appellant's 
gastric ulcer disability under Diagnostic Code 7307 (DC), 
Gastritis, is 20 percent, effective September 30, 2008.  
However, no 20 percent evaluation is available under that 
diagnostic code.  The assigned evaluation should actually be 
30 percent (as stated in pages 7 to 9 of the July 2009 SSOC) 
and therefore the issues on appeal are as listed on the first 
page, above.

The issues of entitlement to initial compensable evaluations 
for the right and left foot disabilities are herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  Throughout this claim and appeal, the appellant's lumbar 
spine disability has been manifested by pain and slight 
limitation of motion during flare-ups; he has been treated 
with muscle relaxants, anti-inflammatories and pain 
medications.

2.  Throughout this claim and appeal, the appellant has not 
demonstrated ankylosis of the thoracolumbar spine, nor has he 
demonstrated forward flexion limited to 60 degrees or less or 
a combined range of thoracolumbar motion of not greater than 
120 degrees.

3.  No incapacitating episodes due to the lumbar spine 
disability have been demonstrated.

4.  Since his separation from service in July 2004, the 
clinical findings relating to the appellant's gastric ulcer 
disability have approximately reflected chronic gastritis 
with multiple ulcerated areas and symptoms; severe 
hemorrhages or large ulcerated or eroded areas have not been 
clinically demonstrated.

5.  The appellant's gastritis has not been manifested by 
periodic vomiting, recurrent hematemesis or melena with 
manifestations of anemia and weight loss productive of a 
considerable impairment of health at any time since July 31, 
2004.

6.  The appellant's gastritis has not been manifested by 
anemia and weight loss or recurring incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year at any time since July 31, 2004.

7.  The appellant's gastritis has not been manifested by 
symptoms of vomiting, material weight loss and hematemesis or 
melena with moderate; or other symptom combinations 
productive of severe impairment of health at any time since 
July 31, 2004.

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial evaluation of 10 percent, 
but no higher, have been met for his lumbar spine disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5010, 
5235-5243 (2009).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial evaluation of 30 percent, 
but no higher, have been met for his service-connected 
gastritis disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Codes 
7304, 7305, 7306, 7307, 7308, 7323, 7346 (2009).

3.  The criteria for an initial evaluation in excess of 30 
percent have not been met for the appellant's service-
connected gastritis disability.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.114, 
Diagnostic Code s 7304, 7305, 7306, 7307, 7308, 7323, 7346 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the United States Court of Appeals for Veterans Claims 
(Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The appellant's lumbar spine and gastric ulcer increased 
rating claims arise from his disagreement with the initial 
evaluation that was assigned to those disabilities following 
the grant of service connection.  Courts have held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  As a result, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, the United States Supreme Court has held that an 
error in VCAA notice should not be presumed prejudicial, and 
that the burden of showing harmful error rests with the party 
raising the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) have been 
associated with the claims file.  VA and private medical 
treatment records have also been associated with the claims 
file.  The appellant was afforded VA medical examinations in 
July 2005 (general medical) and May 2009 (gastrointestinal).  
A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations 
were conducted by a medical professional, and the associated 
reports reflect review of the appellant's prior medical 
history.  The July 2005 examination included a report of the 
symptoms for the lumbar spine disability and demonstrated 
objective evaluations.  The examiner was able to assess and 
record the condition of the appellant's lumbar spine.  
Physical examination was accomplished, including range of 
motion testing.  The July 2005 examination and the May 2009 
examination included a report of the symptoms for the gastric 
ulcer disability and demonstrated objective evaluations.  The 
examiner was able to assess and record the appellant's 
chronic gastritis.  

The Board finds that the July 2005 and May 2009 examination 
reports were each sufficiently detailed with recorded 
history, impact on employment and daily life, and clinical 
findings.  In addition, it is not shown that either 
examination was in any way incorrectly conducted or that the 
VA examiner failed to address the clinical significance of 
the appellant's back disability or his gastric ulcer 
disability.  Further, each VA examination report addressed 
the applicable rating criteria.  As a result, the Board finds 
that additional development by way of another examination 
would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 
38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board concludes that the appellant 
was afforded adequate examinations.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He had previously been given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for lumbar spine 
and gastric ulcer disabilities, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

All relevant facts with respect to the lumbar spine and 
gastritis claims addressed in the decision below have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the service medical treatment records; 
in the reports of VA and private outpatient treatment dated 
between 2006 and 2009; in the reports of the VA examinations 
conducted in July 2005, and May 2009; in the hearing 
testimony provided by the appellant in December 2009; and in 
various written statements submitted by the appellant and his 
representative.

The appellant appealed the initial evaluations assigned for 
his lumbar spine and gastric ulcer disabilities addressed 
here.  The Court held, in Fenderson v. West, 12 Vet. App. 119 
(1999), that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then-current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issue before the Board 
is consequently taken to include whether there is any basis 
for a higher rating for either disability at any pertinent 
time, to include whether a higher rating currently is in 
order.

A.  Lumbar spine disability

The appellant contends that the severity of his lumbar spine 
orthopedic disability is not reflected in the currently 
assigned initial evaluation of zero percent.  He testified at 
his December 2009 videoconference hearing that he had been 
prescribed Flexeril, pain medication and anti-inflammatory 
medication as part of his treatment for the back disability.  
He said that he experiences pain such that he can only sit 
for 15 minutes or stand for ten minutes.  The appellant 
further testified that he could not walk for very long and 
that his back condition is incapacitating at times.  He 
stated that he was finishing school to be an educator and 
that he had spent the better part of the previous two years 
in classrooms with children.

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the diagnostic 
code, a 10 percent rating is for assignment for each major 
joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The diagnostic codes for rating diseases and injuries of the 
spine are found at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.  A 10 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, for a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, for muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, for a vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243, Note (2)).

(The combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51,454, 
51,456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 
38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1)).

Review of the appellant's service medical records reveals 
that he underwent a retirement examination in August 2003.  
He complained of recurrent back pain.  

Post-service, the appellant underwent a VA medical 
examination in July 2005.  He reported that his back was 
never pain-free and that he would lose sleep due to his back 
pain on a nightly basis.  The appellant also reported that 
flare-ups were caused by prolonged sitting, standing and any 
hard impact activity; he alleviated the pain by avoidance of 
such activities.  On physical examination, there was no 
tenderness or muscle spasm in the lumbosacral area.  The 
appellant walked, sat, stood and changed body positions in a 
normal fashion.  He exhibited forward flexion of zero to 90 
degrees; extension of zero to 35 degrees; right and left 
lateral flexion of zero to 40 degrees; and right and left 
rotation of zero to 35 degrees.  Radiographic examination of 
the appellant's lumbar spine was normal.  The examiner 
rendered a diagnosis of lumbosacral strain.

Review of the appellant's medical treatment records reveals 
that he was treated in a VA facility on multiple occasions 
between March 2006 and February 2009.  In April 2006, he 
complained of pain in his spine; he denied radiculopathy to 
either leg.  During this period, the appellant was prescribed 
muscle relaxant and pain medication.  He also had a TENS 
unit.  In March 2007, a MRI test demonstrated the presence of 
a very small posterior disc bulge causing very mild spinal 
canal stenosis at the L4-5 level.  A March 2008 primary care 
note indicates that the appellant reported 6/10 lumbar pain.  
On physical examination in February 2009, the appellant 
exhibited some pain with flexion and extension of his lumbar 
spine.

The appellant underwent a VA medical examination in May 2009.  
He reported that he was presently in school.  

MRI testing was accomplished in a private facility in October 
2009.  The associated report indicates the existence of mild 
L4-5 disk bulging without nerve root impingement.  No 
significant facet joint degenerative changes were evident.

In summary, the evidence of record does demonstrate that the 
appellant has complained of serious back pain since his 
separation from service.  For years, he has been prescribed 
medication by his VA health care providers to treat back 
spasms (Flexeril), as well as pain medication and anti-
inflammatory medication.  In addition, the appellant's 
statements about his pain, pain on use, additional 
restrictions during flare-ups and reduced range of motion are 
lay assertions which may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his spinal pain.  As previously noted, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent evaluation is 
warranted for muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic spinal symptomatology does 
approximate the schedular criteria for an evaluation of 10 
percent for the lumbar spine.  The pain and functional 
limitations caused by the lumbar spine disorder are 
contemplated in the evaluation for the orthopedic 
symptomatology of the spinal segments that is represented by 
the 10 percent rating awarded herein. 

An evaluation in excess of 10 percent is not appropriate 
pursuant to the current rating criteria because the clinical 
evidence of record does not show an overall limitation of 
motion of the thoracolumbar spine that is less than 185 
degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243.  In order for 
an evaluation in excess of 10 percent to be awarded, the 
appellant would have to demonstrate forward flexion of the 
thoracolumbar spine less than 61 degrees or a combined range 
of motion not greater than 120 degrees; there is no clinical 
evidence of any such limitation of motion of the 
thoracolumbar spine.  Nor is there any clinical evidence that 
the appellant has any ankylosis, whether favorable or 
unfavorable, of the thoracolumbar spine.  Specifically, while 
the medical evidence of record shows that the appellant's 
range of thoracolumbar spine motion is restricted with 
activity, the restriction of his range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion as enumerated above or ankylosis 
of any portion of the spine, an evaluation in excess of 10 
percent is not warranted.

In addition, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability has 
caused any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment in 
order to warrant a separate rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).  The clinical 
evidence of record includes no findings of any neurological 
deficits emanating from any portion of the lumbar spine.  The 
clinical evidence of record does not show that the 
appellant's service-connected lumbar spinal disability has 
included any objective neurologic abnormalities.  
Furthermore, no incapacitating episodes as defined by 
regulation are of record.  There is no suggestion in the 
record that the appellant's pain and the functional loss 
caused thereby equates to any disability greater than 
contemplated by the current initial 10 percent rating 
assigned above.

B.  Gastric ulcer disability

The appellant testified at his December 2009 videoconference 
hearing that he would have eight to ten episodes of gastritis 
per year and that these episodes would last a couple of weeks 
at a time.  He said that the parameters of the episodes had 
not changed over the years.  The appellant testified that his 
need for medication for treatment of his gastric ulcer 
disability had also remained constant over the years.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, the relevant disability 
ratings for which are listed in the following paragraph, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A severe disability caused by a duodenal ulcer, such that 
pain is only partially relieved by standard ulcer therapy, 
with periodic vomiting, recurrent hematemesis or melena and 
associated with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 
percent disability rating.  Moderately severe disability 
caused by a duodenal ulcer, manifested by impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year warrant a 40 percent 
rating.  Moderate disability due to a duodenal ulcer 
involving recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
disability rating.  Mild disability due to a duodenal ulcer, 
with recurring symptoms once or twice yearly, warrants a 10 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

A 10 percent evaluation is warranted for a mild marginal 
(which is to say, gastrojejunal) ulcer with brief episodes of 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation would require demonstrated evidence of a moderate 
marginal ulcer with episodes of recurring symptoms several 
times a year.  These symptoms include vomiting, recurring 
melena or hematemesis, and weight loss.  A 40 percent rating 
is for assignment when the ulcer is moderately severe, with 
intercurrent episodes of abdominal pain at least once a month 
partially or completely relieved by ulcer therapy, and with 
mild and transient episodes of vomiting or melena.  The next 
higher rating of 60 percent is assigned when the ulcer is 
severe, and the same as pronounced with less pronounced and 
less continuous symptoms with definite impairment of health.  
A 100 percent schedular rating is assigned for ulcer disease 
which is pronounced, with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or a hematemesis, and weight loss, so as to 
render the individual totally incapacitated. 38 C.F.R. 
§ 4.114, Diagnostic Code 7306.

A hiatal hernia resulting in persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  With two or more of 
the symptoms for the 30 percent evaluation of less severity, 
disability due to hiatal hernia warrants a 10 percent 
disability rating.  A 60 percent evaluation is in order for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, DC 7346.

The appellant's gastrointestinal disability has been 
evaluated by the RO pursuant to the provisions of Diagnostic 
Code 7307 (chronic hypertrophic gastritis), under which a 10 
percent evaluation is assigned when there are small nodular 
lesions and symptoms.  Chronic hypertrophic gastritis, with 
multiple small eroded or ulcerated areas, and symptoms, is 
rated 30 percent disabling.  Chronic hypertrophic gastritis, 
with severe hemorrhages, or large ulcerated or eroded areas, 
is rated 60 percent disabling.  Atrophic gastritis, which is 
a complication of a number of diseases, including pernicious 
anemia, is to be rated on the underlying condition.  
38 C.F.R. § 4.114.

Review of the appellant's service medical records reveals 
that he underwent an esophagogastroduodenoscopy (EGD) in 
October 1987.  he was diagnosed with Type B gastritis with 
antral and gastric body inflammation.  The duodenal bulb had 
inflammation and erosions.  The appellant underwent another 
EGD in October 1997.  Again, Type B gastritis was 
demonstrated. 

Post-service, the appellant underwent an EGD in January 2007.  
The findings included an antral ulcer, as well as scattered 
small ulcers in the duodenum.  Similar findings were made at 
the time of the EGD accomplished in January 2009.

The appellant underwent a VA medical examination in July 
2005; he reported several episodes of minimal hematemesis and 
also melena, but he had not been hospitalized.  He had not 
experienced lightheadedness or fainting.  The appellant 
reported occasional epigastric pain and occasional mid-
epigastric tenderness.  He said that he was pain free about 
half of the time.  On physical examination, the appellant's 
bowel sounds were normal.  There was minimal epigastric 
tenderness.  The examiner stated that the appellant's 
complete blood count (CBC) testing revealed normal results.  

Review of the appellant's VA and private treatment records 
dated between 2006 and 2009 reveals that he had reported 
experiencing fatigue, nausea, abdominal pain, diarrhea, 
constipation, black tarry stools and blood in his stools.  He 
was taking medication for his gastritis symptoms.  

The appellant underwent another VA medical examination in May 
2009.  The examiner reviewed the claims file and noted that 
the Veteran had clear cut documentation of antral ulcers, 
gastritis, chronic active gastric ulcers and esophagitis.  
Noted symptoms included upper epigastric pain, acid taste in 
throat and occasional nausea, melena and vomiting.  CBC 
testing was normal.  The examiner stated that the appellant 
had had chronic recurrent stomach ulcers over the years and 
that these ulcers had been confirmed by a multitude of test 
reports.

Given the foregoing, the Board finds that the clinical 
picture presented by the appellant's gastrointestinal 
condition has, since his separation from service, more 
closely approximated the symptoms listed under the 30 percent 
evaluation for gastritis under Diagnostic Code 7307.  

The Board has considered the appellant's statements that his 
gastritis disability is worse.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

In this case, the appellant is competent to report symptoms, 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).  Such competent evidence concerning the nature and 
extent of the appellant's gastritis disability has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which this disability is 
evaluated.  

As a result, the Board finds these records to be more 
probative than the appellant's subjective evidence of 
complaints of increased symptomatology.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome 
of a proceeding may affect the credibility of testimony).  In 
sum, after a careful review of the evidence of record, the 
Board finds that the appellant's gastritis disability picture 
does not more nearly approximate a rating in excess of 30 
percent.  The clinical evidence of record does not show that 
the appellant's gastritis have been productive of definite or 
considerable impairment of health; there is no clinical 
evidence of anemia, vitamin deficiency, malnutrition or 
weight loss.  In fact, while the appellant's weight was 150 
pounds at the time of his August 2003 retirement examination, 
a February 2009 VA treatment note states that his weight was 
160 pounds.  Therefore, an evaluation in excess of 30 percent 
rating is not warranted.

The findings set forth above most closely approximate those 
necessary for the 30 percent evaluation; these findings have 
been reflected in the clinical record going back to the date 
of the Veteran's separation from service.  The findings 
needed for the next higher evaluation are not currently 
demonstrated and have not been demonstrated at any point 
since July 31, 2004.  Based upon the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has 
considered whether a staged rating is appropriate.  As 
reflected in the decision above, the Board did not find 
variation in the appellant's gastrointestinal symptomatology 
or clinical findings that warrant the assignment of any 
staged ratings for the gastritis disability.

Furthermore, there is no indication that the appellant has 
been service-connected for a gastrojejunal ulcer, or for 
ulcerative colitis, or for any other digestive tract problem 
for which an evaluation in excess of 30 percent may be 
assigned.  38 C.F.R. § 4.114.

C.  Other considerations

Notwithstanding the above discussion, increased evaluations 
for the pes planus and right ankle disability could be 
granted if it were demonstrated that the particular 
disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Given the appellant's complaints associated 
with employment, the Board has considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The record reflects that the appellant has not required any 
hospitalization for the service-connected disabilities at 
issue, and that the manifestations of each disability are not 
in excess of those contemplated by the currently assigned 10 
percent and 30 percent ratings.  Furthermore, although the 
appellant experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

The Board finds no evidence that either the lumbar spine 
disability or the gastric ulcer disability presents such an 
unusual or exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  As discussed above, there are higher 
ratings available for these disabilities, but the required 
manifestations had not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in regard to either the lumbar spine disability or 
the chronic gastritis disability.  The appellant has not 
required any hospitalization for these disabilities; nor has 
he required any extensive treatment.  The Veteran has not 
offered any objective evidence of any symptoms due to either 
disability that would render impractical the application of 
the regular schedular standards.  He has reported that he has 
been attending school rather than working; there is no 
evidence of record to indicate that he has encountered any 
problems with his school attendance.  

Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating for the lumbar 
spine disability or the gastric ulcer disability is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own). 

In this case, the pain and limitation of motion described by 
the appellant fit squarely within the criteria found in the 
relevant rating scheme for lumbar spine disabilities.  
Likewise, the symptomatology of the gastric ulcer disability 
fits squarely within the relevant rating scheme for 
gastritis.  In short, the rating criteria contemplate not 
only the appellant's symptoms but the severity of each 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted for either the lumbar spine 
disability or the gastric ulcer disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the appellant has 
not alleged unemployability.  Furthermore, as reflected by 
the May 2009 VA medical examination report and the December 
2009 videoconference hearing testimony, the appellant has 
been attending school in pursuit of a college degree in 
education instead of working.  Therefore, the Board finds 
that no further consideration of a TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his disabilities have been more severe 
than the assigned disability ratings reflect.  He maintains 
that he experiences problems with his low back and 
gastrointestinal system that are due to the lumbar spine and 
gastric ulcer disabilities.  Medical evidence is generally 
required to probatively address questions requiring medical 
expertise; lay assertions do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay assertions may serve to 
support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, supra.  See also Davidson 
v. Shinseki, supra.

The Board has carefully considered the Veteran's contentions.  
In this case, however, the competent medical evidence 
offering the specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the lumbar spine and 
gastric ulcer disabilities on appeal.  The lay testimony has 
been considered together with the probative medical evidence 
clinically evaluating the severity of the lumbar spine and 
gastrointestinal disability symptoms.  The preponderance of 
the most probative evidence does not support assignment of 
any higher ratings.

Finally, based upon the guidance of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has considered 
whether any staged rating is appropriate for the claimed 
disabilities.  As reflected in the decision above, the Board 
has not found variation in the Veteran's symptomatology or 
clinical findings for either the lumbar spine disability or 
the gastric ulcer disability that would warrant the 
assignment of any staged rating for these disabilities, as 
the Court has indicated can be done in this type of case.  
Based upon the record, the Board finds that at no time during 
the claim/appellate period has either the lumbar disability 
or the gastric ulcer disability on appeal been more disabling 
than as currently rated.


ORDER

An initial evaluation of 10 percent for the lumbar spine 
disability is granted, effective in August 2004, subject to 
the law and regulations governing the award of monetary 
benefits.

An initial evaluation of 30 percent for the gastritis 
disability is granted, effective in August 2004, subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the two remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The fulfillment of the VA's statutory duty to assist veterans 
includes providing additional VA examination when warranted, 
and conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, the appellant has not had a VA compensation and 
pension examination specific to pes planus and bunions since 
July 2005.  The Court has held that when the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability has increased in severity).  Under the 
circumstances, the Board is of the opinion that a VA 
examination should be scheduled to determine the current 
status of the service-connected bilateral pes planus and 
bunion disabilities.

Furthermore, the evidence of record now contains some 
treatment records from a private podiatrist.  A December 2009 
report from that podiatrist states that the appellant 
demonstrated increased pronation with weight-bearing; 
bilateral plantar fasciitis; a resting calcaneal stance 
position 2 everted bilaterally; and positive resupination 
with toe raises.  Radiographic examination revealed decreased 
calcaneal inclination angle; increased talar adduction; and 
plantar flexion.  However, there is no medical opinion of 
record to guide the Board in interpreting these clinical 
findings vis-à-vis the rating criteria for pes planus and 
bunions.  

VA is, therefore, on notice of records that may be probative 
of the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has a responsibility to obtain records generated by 
Federal government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore in order to fulfill the duty to assist, 
all of the appellant's private and VA treatment records 
relating to his bilateral foot disabilities should be 
obtained and associated with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all post-service medical care 
providers (private, VA, or other 
government) who have treated him for any 
of his bilateral foot disabilities.  After 
securing the necessary release(s), the 
AMC/RO should obtain all associated 
records not already of record.  In 
particular, the records from the 
appellant's private treating podiatrist 
must be obtained.

To the extent an attempt to obtain any of 
these records is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
examination by a VA podiatrist or 
orthopedist in order to determine the 
status of the appellant's bilateral foot 
disabilities.  This examination of the 
appellant's feet is for the purpose of 
evaluating the nature, severity, and 
extent of that service-connected pes 
planus and bunions since his separation 
from service in July 2004.  

The examiner must review the Veteran's 
claims file in connection with the 
examination.  All appropriate tests and 
X-rays should be conducted and the 
examiner should review the results of any 
testing (VA or private) prior to 
completion of the report.  The examiner 
should comment on the nature and extent 
of any right or left foot disorder and 
describe all pathology present since the 
Veteran discharge from service in July 
2004.  

The examination report should include a 
detailed account of all manifestations of 
right and left foot pathology present 
since July 2004, including any arthritis, 
limitation of motion of the ankle or 
foot, existence of callosities or the 
existence of any other defects.  The 
examiner should determine the nature, 
extent and current symptomatology of the 
appellant's right and left foot defects.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, instability, 
weakness, interference with gait, balance 
or propulsion, pain and/or swelling on 
use, and the need for, or effect of, the 
use of shoe inserts or a special shoe.  
The examiner should clearly identify 
which symptomatology is associated with 
the appellant's pes planus, which is due 
to the bunions and which symptomatology 
is associated with any other disorder.  

The examiner should explain whether or 
not the clinical findings in the July 
2005 VA examination report, in the 
December 2009 private podiatrist report 
and in the current examination reflect 
the existence of:
       a.  marked pronation, extreme 
tenderness of the plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances; or 
       b.  marked deformity (pronation, 
adduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, and characteristic 
callosities; or 
       c.  moderate symptoms such as 
weight-bearing over or medial to the 
great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of 
the feet; or 
       d.  resection of either metatarsal 
head; or 
       e.  severe right or left hallux 
valgus equivalent to the amputation of a 
great toe.  

The examiner should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Upon receipt of the VA medical 
examination report(s), the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the 
examination report as inadequate for 
evaluation purposes.).

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's right 
and left foot increased initial rating 
claims.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, including all pertinent 
versions of the regulations, all 
applicable diagnostic codes, and whether 
a separate rating or staged rating for 
any manifestation of any disability is 
warranted.  

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
initial increased rating issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


